Opinion oe ti-ie Court by
Judge Robertson:
The important question whether the children of Fountain, deceased, are necessary parties and the infants are properly before 'the court, or whether the widow is the only essential party, as •defendant. Whether there is such a- defect of title or deficit in •quantity as to entitle the appellant to relief, either by compensation or rescission, are still .pending in the circuit court for .litigation and the petition is undisposed of. Consequently, the dissolution of the injunction, provident or improvident, being only interlocutory and, if improvident, the remedy being an application for reinstatement and not an appeal to this court, we have no jurisdiction.
Wherefore, for want of appellate jurisdiction, the appeal is -dismissed. '